DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 10/06/2022. Claim 8 was previously canceled. Claims 1-7 are currently pending and are presented for examination.
Response to Amendment
The amendment filed 10/06/2022 has been entered. Applicant’s amendments to the drawings, specification, and claims have overcome the objections to the drawings and the rejections of the claims under 35 U.S.C. § 112(b) set forth in the non-final Office action mailed 07/14/2022. Accordingly, these objections and rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 10/06/2022 have been fully considered.
Regarding claim interpretation under 35 U.S.C. § 112(f):
On page 7 of the remarks, applicant has argued that the claims as amended should not be interpreted as invoking 35 U.S.C. § 112(f) because the claims contain sufficient structure for performing the claimed functions.
The examiner agrees that the claimed functions which were previously performed by a “first acquisition unit” and a “second acquisition unit” are now recited as being performed with sufficient structure. Therefore, the limitations performed by the first and second acquisition units are no longer interpreted as invoking 35 U.S.C. § 112(f).
The claimed functions which were previously performed by a “control unit” and a “control device” are now recited as being performed by a “controller.” The “controller” of each of claims 1 and 6 is considered a nonce term and is not modified with sufficient structure for performing its claimed functions. Accordingly, the limitations performed by the controllers are interpreted as invoking 35 U.S.C. § 112(f). Further, the instant specification recites a “synchronization controller 11” and a “motor controller 15,” neither of which are defined with sufficient structure for performing the claimed functions of the controllers. Therefore, claims 1 and 6 and their dependent claims are also rejected as being indefinite under 35 U.S.C. § 112(b).
The examiner notes that the detection devices of claims 6-7 are now modified with sufficient structure for performing their claimed functions; therefore, the limitations performed by the detection devices of claims 6-7 are no longer interpreted as invoking 35 U.S.C. § 112(f). However, the detection device of claim 1 is not modified by sufficient structure for performing its claimed functions, and so this limitation of claim 1 is still interpreted as invoking 35 U.S.C. § 112(f).
Regarding claim rejections under 35 U.S.C. §§ 102 and 103:
On pages 8-9 of the remarks, applicant has argued that the cited prior art fails to teach the claimed “second acquisition unit configured to acquire first information on a tilt of the feature with respect to a detection area by the detection device, the feature being recognized based on the output signal from the detection device on a plane perpendicular to a direction of light emission by the detection device.” Specifically, applicant has argued that Rogan “fails to teach or suggest the claimed tilt of the feature in the first information,” and that the “actual scan boundary line Lf” of the instant specification “is clearly different from y axis in FIG. 7 in Tomita.” Applicant has also argued that Rogan and Tomita “are unrelated and would not have been combined as alleged by the Examiner” without impermissible hindsight reasoning.
The examiner respectfully disagrees, because Rogan does teach “a second acquisition unit configured to acquire first information on a tilt of the feature with respect to a detection area by the detection device, the feature being recognized based on the output signal from the detection device on a plane perpendicular to a direction of light emission by the detection device.” Rogan ¶¶ 20 and 24 disclose that “lidar mapping may be utilized to detect the locations, sizes, shapes, orientations, and/or velocities of objects in the environment 102, such as other vehicles and the surfaces of buildings,” where “a lidar sensor 112 may detect a surface 302 near the location 300 of the lidar sensor 112, and may project 202 a lidar pattern 304 on the surface 302. An evaluation of the geometry of the detection of the lidar pattern 304 may enable a comparison with a predicted orientation 200 wherein the lidar sensor 112 is orthogonal with the surface 302.” The surface being orthogonal to the lidar sensor teaches the feature being recognized based on the output signal on a “plane perpendicular to a direction of light emission” as claimed.
In the non-final Office action mailed 07/14/2022, the examiner indicated that Rogan fails to teach “wherein the first information is information on an angle between a line indicating the detection area by the detection device and a predetermined portion constituting a contour of the feature” or “wherein the first information is information on an angle between a line indicating the detection area by the detection device and a line indicating a symmetry axis of a contour of the feature” as recited in dependent claims 2-3. Applicant appears to mischaracterize this on page 8 of the remarks when asserting that “as admitted by the Examiner, the alleged reference fails to teach or suggest the claimed tilt of the feature in the first information.” The examiner notes that the first information is more generically recited in claim 1 and is taught by Rogan; see at least Rogan ¶ 20, which discloses that “lidar mapping may be utilized to detect the locations, sizes, shapes, orientations, and/or velocities of objects in the environment 102, such as other vehicles and the surfaces of buildings.” This disclosure of acquiring the orientation of the detected features teaches to acquire information related to the tilt of the detected features as claimed; therefore, Rogan does teach “to acquire first information on a tilt of the feature with respect to a detection area by the detection device” as recited in claim 1.
In response to the argument that the “actual scan boundary line Lf” of the instant specification “is clearly different from y axis in FIG. 7 in Tomita,” the examiner notes that the line Lf (illustrated in instant FIG. 12C below) is related to the y-axis of Tomita FIG. 7 but more closely corresponds to the “bird’s eye area BA” disclosed by Tomita ¶ 44 (illustrated in FIG. 7 below). In light of applicant’s arguments, the claimed “line indicating the detection area” is assumed to correspond to the line Lf of instant FIG. 12C; therefore, the “bird’s eye area BA” of Tomita FIG. 7 corresponds to this line. Further, the “angle between a line indicating the detection area by the detection device and a predetermined portion constituting a contour of the feature” of instant claim 2 and the “angle between a line indicating the detection area by the detection device and a line indicating a symmetry axis of a contour of the feature” of instant claim 3 each correspond to the “stop angle error θz” disclosed by Tomita ¶ 43 (illustrated in FIG. 7 below).

    PNG
    media_image1.png
    286
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    555
    media_image2.png
    Greyscale

In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner maintains that Rogan and Tomita are analogous art, both related to vehicle image sensor calibration. Further, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the system and method of Rogan by determining the angle between the detection device frame of reference and the detected object as taught by Tomita, because Tomita discloses that this angle error should be determined and accounted for because “when the calibration concerning the mounting error of the camera 10 is executed without removing the stop error 24, the error of the rotation and translation of the image caused by the stop error 24 is also included in the mounting error of the camera 10. In other words, when there is a stop error 24, calibration of the mounting error of the camera 10 cannot be accurately performed. That is, in the calibration in which the influence of the stop error 24 cannot be eliminated, the external parameters of the camera 10 cannot be accurately calculated” (see at least Tomita ¶ 45).
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a detection device capable of detecting a feature around a moving object” (claim 1)
“a controller configured to control the detection area by the detection device based on the first information and second information on an angle of the feature with respect to a road surface” (claim 1)
“A control method to be executed by a controller” (claim 6)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 22: “The lidar unit 7 has a plurality of scanner units (scanners) installed in different directions, as described later. An example configuration of the lidar unit 7 will be described later with reference to FIGS. 3 to 5. The lidar unit 7 functions as a detection device having a predetermined detection area.”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6:
The recitations of “a controller configured to control the detection area by the detection device based on the first information and second information on an angle of the feature with respect to a road surface” (claim 1) and “A control method to be executed by a controller” (claim 6) invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.
While the instant specification may disclose structure that is capable of performing the claimed functions of the controllers, this structure is not clearly linked to the each of the controllers. The written description recites a “synchronization controller 11” and a “motor controller 15,” but it is unclear if either of these is equivalent to either of the claimed controllers. Further, neither the synchronization controller not the motor controller is described with sufficient structure for performing the claimed functions of the controllers. Therefore, claims 1 and 6 are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 2-5:
Since claim 1 is rejected as being indefinite under 35 U.S.C. 112(b), claims 2-5 are also rejected under 35 U.S.C. 112(b), because of their dependency upon rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogan et al. (US 2015/0362587 A1), hereinafter Rogan.
Regarding claim 1:
		Rogan discloses the following limitations:
“A control device comprising: a processor coupled to a memory storing instructions to permit the processor to function as: a first acquisition unit configured to acquire an output signal from a detection device capable of detecting a feature existing around a moving object.” (See at least Rogan ¶¶ 19-20 and 33: “The exemplary method 500 may be implemented, e.g., as a set of instructions stored in a memory component (e.g., a memory circuit, a platter of a hard disk drive, a solid-state storage device, or a magnetic or optical disc) of a device having a processor, where the instructions, when executed on the processor, cause the device to operate according to the techniques presented herein.” Further, “a vehicle 110 with an onboard lidar sensor 112 travels through the environment 102 concurrently with other vehicles 102, each having a velocity 104 with respect to the environment 102. Also present within the environment 102 are stationary objects, such as road signs 106 and buildings 108. While traveling through the environment 102, the vehicle 110 may utilize the lidar sensor 112 to scan 114 some or all of these objects using light-based ranging and detection.” The “onboard lidar sensor 112” and “vehicle 110” read on the “detection device” and “moving object,” respectively.)
“and a second acquisition unit configured to acquire first information on a tilt of the feature with respect to a detection area by the detection device, the feature being recognized based on the output signal from the detection device on a plane perpendicular to a direction of light emission by the detection device.” (See at least Rogan ¶¶ 20 and 24: “A registration 120 of the respective points with a coordinate space 122 enables the determination of volumetric pixels, or voxels 124, within an objective or stationary frame of reference with respect to the environment 102. Such registration also enables a mapping 126 of objects 130 within an object map 128 with respect to the location of the vehicle 110 in near-realtime. In this manner, lidar mapping may be utilized to detect the locations, sizes, shapes, orientations, and/or velocities of objects in the environment 102, such as other vehicles and the surfaces of buildings.” Further, “a lidar sensor 112 may detect a surface 302 near the location 300 of the lidar sensor 112, and may project 202 a lidar pattern 304 on the surface 302. An evaluation of the geometry of the detection of the lidar pattern 304 may enable a comparison with a predicted orientation 200 wherein the lidar sensor 112 is orthogonal with the surface 302.” The surface being orthogonal to the lidar sensor teaches the feature being recognized based on the output signal on a “plane perpendicular to a direction of light emission” as claimed.)
“and a controller configured to control the detection area by the detection device based on the first information and second information on an angle of the feature with respect to a road surface.” (See at least Rogan ¶¶ 33, 48-49, and 60: “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end. As a first such example, the orientation calibration may be performed upon detecting a surface 302 proximate to the location 300 of the lidar sensor 112 that is approximately orthogonal to the selected dimension. For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis),” which demonstrates that the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the detection area or an axis corresponding to the road surface.
These paragraphs also disclose that “the lidar sensor 112 may be adjusted according to the predicted orientation 200 and the orientation difference 316. For example, the lidar sensor 112 may be affixed in a mount featuring motors that may be activated to physically reorient the calibration of the lidar sensor 112 according to the orientation difference.” Additionally, “The exemplary method 500 may be implemented, e.g., as a set of instructions stored in a memory component (e.g., a memory circuit, a platter of a hard disk drive, a solid-state storage device, or a magnetic or optical disc) of a device having a processor, where the instructions, when executed on the processor, cause the device to operate according to the techniques presented herein.”)
“the second information being stored in a storage unit.” (See at least Rogan ¶¶ 20 and 67-68: “A registration 120 of the respective points with a coordinate space 122 enables the determination of volumetric pixels, or voxels 124, within an objective or stationary frame of reference with respect to the environment 102. Such registration also enables a mapping 126 of objects 130 within an object map 128 with respect to the location of the vehicle 110 in near-realtime.” Further, “device 1002 may also include additional storage (e.g., removable and/or non-removable) including, but not limited to, magnetic storage, optical storage, and the like. Such additional storage is illustrated in FIG. 10 by storage 1010. In one embodiment, computer readable instructions to implement one or more embodiments provided herein may be in storage 1010.”)
	Regarding claim 4:
Rogan discloses the “control device according to claim 1,” and Rogan further discloses the following limitations:
“wherein the controller controls the detection area by the detection device based on first information on a tilt of, among features recognized based on the output signal from the detection device, the feature perpendicular to the road surface with respect to the detection area.” (See at least Rogan ¶¶ 33, 47, and 60: “The exemplary method 500 begins at 502 and involves, from the location 300, projecting 504 a lidar pattern 304 on the surface 302. The exemplary method 500 also involves, upon detecting 204 the lidar pattern 304 with the lidar sensor 112, determining 506 a detected angle 306 of the lidar pattern 304. The exemplary method 500 also involves determining 508 a predicted angle 310 of the lidar sensor 112 at the location 300 with the predicted orientation 200. The exemplary method 500 also involves comparing 510 the detected angle 306 of the lidar pattern 304 with the predicted angle 310 to determine an orientation difference 316.” Then, “the lidar sensor 112 may be adjusted according to the predicted orientation 200 and the orientation difference 316.” Further, “many types of surfaces 302 may be utilized in the calibration techniques provided herein, such as the façade of a building; a street sign; a side of another vehicle; a bridge or underpass; natural features, such as cliffs or embankments; and/or the ground below the vehicle.” This demonstrates that the detected feature can be something such as a street sign that is “perpendicular to the road surface with respect to the detection area” as specified in the claim; this claimed feature is also taught by Rogan ¶ 24, which discloses that “a lidar sensor 112 may detect a surface 302 near the location 300 of the lidar sensor 112, and may project 202 a lidar pattern 304 on the surface 302. An evaluation of the geometry of the detection of the lidar pattern 304 may enable a comparison with a predicted orientation 200 wherein the lidar sensor 112 is orthogonal with the surface 302.”)
“and second information on an angle of the feature with respect to the road surface.” (See at least Rogan ¶¶ 48-49: “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end… For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis).” Therefore, the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the detection area or an axis corresponding to the road surface.)
	Regarding claim 5:
Rogan discloses the “control device according to claim 1,” and Rogan further discloses the following limitations:
“wherein the controller controls the detection area by the detection device based on first information on a tilt of, among features recognized based on the output signal from the detection device, the feature that does not change with environment with respect to the detection area.” (See at least Rogan ¶¶ 33, 47, and 60: “The exemplary method 500 begins at 502 and involves, from the location 300, projecting 504 a lidar pattern 304 on the surface 302. The exemplary method 500 also involves, upon detecting 204 the lidar pattern 304 with the lidar sensor 112, determining 506 a detected angle 306 of the lidar pattern 304. The exemplary method 500 also involves determining 508 a predicted angle 310 of the lidar sensor 112 at the location 300 with the predicted orientation 200. The exemplary method 500 also involves comparing 510 the detected angle 306 of the lidar pattern 304 with the predicted angle 310 to determine an orientation difference 316.” Then, “the lidar sensor 112 may be adjusted according to the predicted orientation 200 and the orientation difference 316.” Further, “many types of surfaces 302 may be utilized in the calibration techniques provided herein, such as the façade of a building; a street sign; a side of another vehicle; a bridge or underpass; natural features, such as cliffs or embankments; and/or the ground below the vehicle.” This demonstrates that the detected feature can be something such as a street sign that “does not change with environment with respect to the detection area” as specified in the claim.)
“and second information on an angle of the feature with respect to the road surface.” (See at least Rogan ¶¶ 48-49: “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end… For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis).” Therefore, the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the detection area or an axis corresponding to the road surface.)
	Regarding claim 6:
Rogan discloses “acquiring an output signal from a processor that functions as a detection device capable of detecting a feature existing around a moving object.” (See at least Rogan ¶¶ 19-20: “a vehicle 110 with an onboard lidar sensor 112 travels through the environment 102 concurrently with other vehicles 102, each having a velocity 104 with respect to the environment 102. Also present within the environment 102 are stationary objects, such as road signs 106 and buildings 108. While traveling through the environment 102, the vehicle 110 may utilize the lidar sensor 112 to scan 114 some or all of these objects using light-based ranging and detection.” The “onboard lidar sensor 112” and “vehicle 110” read on the “detection device” and “moving object,” respectively. Further, Rogan ¶ 33 discloses that “The exemplary method 500 may be implemented, e.g., as a set of instructions stored in a memory component (e.g., a memory circuit, a platter of a hard disk drive, a solid-state storage device, or a magnetic or optical disc) of a device having a processor, where the instructions, when executed on the processor, cause the device to operate according to the techniques presented herein,” which teaches that a processor can function as the detection device.)
The remaining limitations of claim 6 are disclosed by Rogan under the same rationale, mutatis mutandis, as applied to claim 1 above.
	Regarding claim 7:
Rogan discloses “A non-transitory computer readable medium including instructions to be executed by a computer.” (See at least Rogan ¶ 36: “Still another embodiment involves a computer-readable medium comprising processor-executable instructions configured to apply the techniques presented herein. Such computer-readable media may include, e.g., computer-readable storage devices involving a tangible device… encoding a set of computer-readable instructions that, when executed by a processor of a device, cause the device to implement the techniques presented herein.”)
The remaining limitations of claim 7 are disclosed by Rogan under the same rationale, mutatis mutandis, as applied to claim 6 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogan as applied to claim 1 above, and further in view of Tomita (JP 2013-002820 A).
	Regarding claim 2:
Rogan discloses the “control device according to claim 1,” and Rogan further discloses “wherein the second information is information on a tilt angle of the predetermined portion constituting the contour of the feature with respect to the road surface.” (See at least Rogan ¶¶ 42 and 48-49: “a vehicle 110 may travel through an environment 102 while utilizing a lidar sensor 112 to map the objects in the environment 102… a vehicle 110 may utilize a lidar sensor 112 to detect the existence, locations, sizes, shapes, orientations, surface features, and/or velocities of other vehicles 104… an object scanner may utilize a lidar sensor to scan the contours of a three-dimensional object positioned within a scanning chamber.” Additionally, “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end… For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis).” Therefore, the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the road surface.)
While Rogan teaches that the LIDAR scanner can scan the contours of the objects and that detected objects may exhibit linear symmetry when the LIDAR system is correctly calibrated (see at least Rogan ¶¶ 26 and 42), Rogan does not explicitly disclose “wherein the first information is information on an angle between a line indicating the detection area by the detection device and a predetermined portion constituting a contour of the feature recognized based on the output signal.” However, this limitation is taught by Tomita. (See at least Tomita ¶¶ 43-44 and FIG. 7 reproduced below: “the stop error 24 is an error between the pattern mat coordinate system (xp, yp) and the world coordinate system (x, y, z), and the stop angle error θz among the stop error 24 is an angle formed between the yp axis (xp axis) of the pattern mat coordinate system and the y-axis (x-axis) of the world coordinate system.” Further, “As shown in FIG. 7, a bird’s eye area BA is defined in the world coordinate system (x, y, z).” The “bird’s eye area BA” reads on the “line indicating the detection area by the detection device” and the stop angle error θz reads on the claimed “angle.”)

    PNG
    media_image2.png
    375
    555
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rogan by determining the angle between the detection device frame of reference and the detected object as taught by Tomita, because Tomita discloses that the stop angle error should be determined and accounted for because “when the calibration concerning the mounting error of the camera 10 is executed without removing the stop error 24, the error of the rotation and translation of the image caused by the stop error 24 is also included in the mounting error of the camera 10. In other words, when there is a stop error 24, calibration of the mounting error of the camera 10 cannot be accurately performed. That is, in the calibration in which the influence of the stop error 24 cannot be eliminated, the external parameters of the camera 10 cannot be accurately calculated.” (See at least Tomita ¶ 45.)
Regarding claim 3:
Rogan discloses the “control device according to claim 1,” and Rogan further discloses “wherein the second information is information on a tilt angle of the [detected feature] … with respect to the road surface.” (See at least Rogan ¶¶ 48-49: “the lidar calibration may be performed to evaluate the orientation of the lidar sensor 112 along a selected dimension or axis, and a suitable lidar pattern 304 and/or surface 302 may be selected to this end… For example, an orientation calibration is to be evaluated for the vertical pitch of the lidar sensor 112 may be performed by detecting a surface 302 that is approximately vertically orthogonal with the lidar sensor 112, such that a lidar pattern 304 such as a vertical line may be projected thereupon to detect the vertical calibration of the lidar sensor 112, even if the surface 302 is not necessarily horizontally orthogonal with the lidar sensor 112.” Further, “At a second time 812 and from a second location 402, the vehicle 110 may detect the detected angles 306 of the respective dimensions, and may therefore determine a first dimension calibration angle 804 along the first dimension 800 (e.g., an orientation difference 316 of the lidar sensor 112 along the horizontal axis) and a second dimension calibration angle 806 along the second dimension 802 (e.g., an orientation difference 316 of the lidar sensor 112 along the vertical axis).” Therefore, the angle of the detected feature can be analyzed with respect to any axis, such as an axis corresponding to the road surface.)
Rogan further discloses that when the LIDAR sensor is correctly calibrated, “the detected duration of the lidar pattern 304 exhibit a linear symmetry,” and when the LIDAR sensor is not calibrated, “the detected points are no longer symmetric with respect to the midpoint of the lidar pattern 304” (see at least Rogan ¶ 26.) Further, Rogan ¶ 42 discloses that “an object scanner may utilize a lidar sensor to scan the contours of a three-dimensional object positioned within a scanning chamber.” While Rogan teaches that the LIDAR scanner can scan the contours of the objects and that detected objects may exhibit linear symmetry when the LIDAR system is correctly calibrated, Rogan does not explicitly disclose the limitations listed below. However, these limitations are taught by Tomita:
“wherein the first information is information on an angle between a line indicating the detection area by the detection device and a line indicating a symmetry axis of a contour of the feature recognized based on the output signal.” (See at least Tomita ¶¶ 43-44 and FIG. 7: “the stop error 24 is an error between the pattern mat coordinate system (xp, yp) and the world coordinate system (x, y, z), and the stop angle error θz among the stop error 24 is an angle formed between the yp axis (xp axis) of the pattern mat coordinate system and the y-axis (x-axis) of the world coordinate system.” Further, “As shown in FIG. 7, a bird’s eye area BA is defined in the world coordinate system (x, y, z).” The “bird’s eye area BA” reads on the “line indicating the detection area by the detection device,” the yp-axis reads on the “line indicating a symmetry axis of a contour of the feature recognized based on the output signal,” and the stop angle error θz reads on the claimed “angle.”)
“and the second information is information on a tilt angle of the line indicating the symmetry axis of the contour of the feature.” (See at least Tomita: ¶¶ 43-44 and FIG. 7: “the stop error 24 is an error between the pattern mat coordinate system (xp, yp) and the world coordinate system (x, y, z), and the stop angle error θz among the stop error 24 is an angle formed between the yp axis (xp axis) of the pattern mat coordinate system and the y-axis (x-axis) of the world coordinate system.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rogan by determining the angle between the detection device frame of reference and the line of symmetry of the detected object as taught by Tomita, because Tomita discloses that the stop angle error should be determined and accounted for because “when the calibration concerning the mounting error of the camera 10 is executed without removing the stop error 24, the error of the rotation and translation of the image caused by the stop error 24 is also included in the mounting error of the camera 10. In other words, when there is a stop error 24, calibration of the mounting error of the camera 10 cannot be accurately performed. That is, in the calibration in which the influence of the stop error 24 cannot be eliminated, the external parameters of the camera 10 cannot be accurately calculated.” (See at least Tomita ¶ 45.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662